          Case 3:20-cv-00961-VC Document 15 Filed 05/27/20 Page 1 of 2




 1   Craig M. Peters SBN 184018
     ALTAIR LAW
 2   465 California Street, 5th Floor
     San Francisco, CA 94104-3313
 3
     (415) 988-9828
 4   cpeters@altairlaw.us

 5   Joseph S. May SBN 245924
     Has S. Jawandha SBN 322005
 6   LAW OFFICE OF JOSEPH S. MAY
     1388 Sutter Street, Suite 810
 7
     San Francisco, CA 94109
 8   Tel: (415) 781-3333
     Fax: (415) 707-6600
 9   joseph@josephmaylaw.com
10   Attorneys for Plaintiff J.H., a Minor,
11   through his Guardian ad Litem, Joan Tillman

12
                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
14
15
     J.H., a minor, through his Guardian ad           CASE NO. 20-CV-00961-VC
16   Litem, JOAN TILLMAN,

17                     Plaintiff,                     [PROPOSED] ORDER GRANTING
                                                      PLAINTIFF’S MOTION FOR EXTENSION
18           v.                                       OF TIME FOR SERVICE OF PROCESS
19                                                    AND CONTINUANCE OF INITIAL CASE
     COUNTY OF SAN MATEO; AYSE                        MANAGEMENT CONFERENCE
20   DOGAN; JULIE BERKOVATZ;
     TAMIKA DAWSON; and DOES 1 to 50,                 Action Filed: February 7, 2020
21   inclusive,                                       Trial Date:   TBD
22
                        Defendants.
23
24
     //
25
     //
26
     //
27
     //
28
                                                        1
     J.H. v. County of San Mateo, Case No. 20-CV-00961-VC
     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR EXTENSION OF TIME FOR SERVICE OF PROCESS
        Case 3:20-cv-00961-VC Document 15 Filed 05/27/20 Page 2 of 2




 1                                         [PROPOSED] ORDER
 2          Plaintiff’s motion for an order extending the deadline for time for service of process on
 3   Defendants to August 5, 2020 is hereby GRANTED. Moreover, the Initial Case Management
 4   Conference presently scheduled for May 6, 2020, at 10:00 a.m. is continued for 90 calendar days.
 5
 6
 7   SO ORDERED.
 8
 9
10            May 27, 2020
     DATED: _____________________                           ___________________________________
                                                            HON. VINCE CHHABRIA
11
                                                            United States District Judge
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28
                                                        2
     J.H. v. County of San Mateo, Case No. 20-CV-00961-VC
     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR EXTENSION OF TIME FOR SERVICE OF PROCESS
